Nicholson, C. J.,
delivered the opinion of the court.
John Tilly and several others were presented by the grand jury of Bledsoe county for disturbing the library exercises of a school in that county. The presentment purports to be signed by the requsite number of jurors, and among them one whose name is signed “J. E. Walker,” and was made at the October term, 1874, of the Circuit Court of Bledsoe county.
At the February term, 1875, the defendants moved to quash the presentment because one J. F. Walker, whose name appears on the presentment, was not elected, empaneled, sworn and charged as a member of the grand jury, and pending the motion the Attorney-General waived the necessity of a formal plea in abatement, and agreed that no man by the name *382of J. P. Walker was empaneled, etc. Thereupon the •court sustained the motion and quashed the presentment, and the Attorney-General appealed.
We are of opinion there was no error in quashing the presentment, and affirm the judgment.